Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter 
(US 3,229,581).
Walter discloses an external mirror assembly for a vehicle comprising a support arm (8) adapted to be affixed to an associated vehicle side door via element (4),  see Fig. 1, a housing (11) movably connected to the support arm via a pivoting structure (9), the pivoting structure is connected to the support arm and to a bracket (14) supported within the housing (see Fig. 1); and a seal member (25) surrounding the connection of the housing to the support arm (see Fig. 1), the seal member includes a base (the base portion of element 25 between elements 8 and 11) which is inherently at least partially compressed by one of the support arm and the housing in order to seal the mirror assembly from environmental conditions, the seal member includes an outer periphery portion defining a first seal lip (the lip for receiving to element (11)) and an inner periphery portion defining a second seal lip (the hole for receiving element (8)), one of the first seal lip and the second seal lip is configured to sealingly engage the support arm and the other of .
4.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothschild et al (US 2021/0031690).
Rothschild discloses an external mirror assembly for a vehicle comprising a support arm (102) adapted to be affixed to an associated vehicle side door (see Fig. 1); a housing (104) movably connected to the support arm via a pivoting structure (130), the pivoting structure is connected to the support arm via element (132) and to a bracket (126) supported within the housing (see figures 3-6); and a seal member (150) surrounding the connection of the housing to the support arm (see figures 2-6), the seal member includes a base (160) at least partially compressed by one of the support arm and the housing (see figures 3-6), the seal member includes an outer periphery portion (158) defining a first seal lip and an inner periphery portion (184) defining a second seal lip, one of the first seal lip and the second seal lip is configured to sealingly engage the support arm (102) and the other of the first seal lip and the second seal lip configured to sealingly engage the housing (104), and wherein the base of the seal member is at least partially compressed between the housing (104) and the bracket (126). Note figures 1-6 along with the associated description thereof.
5.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothschild et al (US 2021/0086694).
Rothschild discloses an external mirror assembly for a vehicle comprising a support arm (202, 248) adapted to be affixed to an associated vehicle side door (Fig. 2); a housing (204) movably connected to the support arm via a pivoting structure (218), see paragraph (0014), the pivoting structure is connected to the support arm and to a bracket (212, 220) supported within .
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al (US 2021/0031690) in view of Hamada (US 2019/0176706) .
Rothschild et al discloses an external mirror assembly for a vehicle comprising a support arm (102) adapted to be affixed to an associated vehicle side door (see Fig. 1), the support arm includes an inner base member (132)  and a separate outer base member (102) connected to the inner base member (see figures 3-6); a housing (104) movably connected to the support arm via a pivoting structure (130), the pivoting structure is connected to the support arm via element (132) and to a bracket (126) supported within the housing (see figures 3-6); and a seal member (150) surrounding the connection of the housing to the support arm (see figures 2-6), the seal member mounted between the inner base member and the outer base member or between the housing 
seal member material comprises rubber. 
	Hamada teaches it is known to use a sealing member (16) of a rubber material (see paragraph 0034) between a visor/housing (12) and a base/support arm (22) in the same field of endeavor for the purpose of reducing wind noise.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the sealing member of Rothschild et al (‘690) to include rubber, as taught by Hamada, in order to similarly reduce wind noise.
8.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su 
(US 7,448,762) ) in view of Chu (US 6,520,690).
	Su discloses an external mirror assembly for a vehicle, the mirror which includes a support arm (56, 58) having an inner base member/casing (56) and a separate outer base member/cover (58), a housing (50), and a pivot tube (55) mounted to the inner base member (see Fig. 2); wherein the housing (50) is connected to the pivot tube (see Fig. 2), note Fig. 2 along 
	Chu teaches it is well known to use and employ a sealing member (6) between a casing body (1) and a cover member (4) in the same field of endeavor for the purpose of obtaining an airtight structure (see Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inner base member/casing or the outer base member/cover of Su to include a sealing member, as taught by Chu, in order to prevent the screws (57) form being exposed to environmental conditions.
9.	Claims 2-7, 9, 10, 13-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both a gap and a bracket.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reference numeral 202, shown in Fig. 2, lacks a proper written description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RDS
March 19, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872